DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductance coil comprising 
a magnetic core and a coil which is wound around the magnetic core, 
wherein the coil includes a winding and a leading out terminal, 
wherein the coil is formed by winding a flat wire having a consistent size throughout the winding and the leading out terminal of the coil, and the flat surface of the wire is perpendicular to the axis around which the coil is wound, and 
wherein the coil is wrapped with an insulating adhesive tape, and the insulating adhesive tape is wound on the wire around an axis which is substantially in line with the direction along which the wire forming the coil extends without leaving any gaps between the insulating adhesive tape and the surface of the coil, so as to form an isolation layer on the surface of the coil, and 
wherein a gap between the magnetic core and the coil is filled with an insulating material.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 4 and 6-9 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 5 recites, an inductance coil comprising 
a magnetic core and a coil which is wound around the magnetic core, 
wherein the coil includes a winding and a leading out terminal, 
wherein the coil is formed by winding a flat wire having a consistent size throughout the winding and the leading out terminal of the coil, and the flat surface of the wire is perpendicular to the axis around which the coil is wound, and 
wherein the coil is wrapped with an insulating adhesive tape, and the insulating adhesive tape is wound on the wire around an axis which is substantially in line with the direction along which the wire forming the coil extends without leaving any gaps between the insulating adhesive tape and the surface of the coil, so as to form an isolation layer on the surface of the coil, wherein the leading out terminal of the coil is sleeved with a heat-shrinkable tube.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 10 recites, an electromagnetic device, characterized in that it comprises: 
an inductance coil comprising a magnetic core and a coil which is wound around the magnetic core, 
wherein the coil includes a winding and a leading out terminal, wherein the coil is formed by winding a flat wire having a consistent size throughout the winding and the leading out terminal of the coil, and the flat surface of the wire is perpendicular to the axis around which the coil is wound, and 
wherein the coil is wrapped with an insulating adhesive tape, and the insulating adhesive tape is wound on the wire around an axis which is substantially in line with the direction along which the wire forming the coil extends without leaving any gaps between the insulating adhesive tape and the surface of the coil, so as to form an isolation layer on the surface of the coil, and 
wherein a gap between the magnetic core and the coil is filled with an insulating material.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 11 and 13-18 are allowed because each claim is directly or indirectly dependent of independent Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
4/25/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837